Filed 3/25/22 P. v. Torales CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078395
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF321528)
                    v.

 JOHN MARTIN TORALES,                                                                     OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Joseph A.
Kalashian, Judge.
         John Steinberg, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Eric L.
Christoffersen and Christina Hitomi Simpson, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       Appellant John Martin Torales committed a series of armed robberies between
June 17, 2015, and July 2, 2015, with Estevan Gomez. Gomez was fatally shot by police
during the course of his arrest. Torales was convicted by jury of multiple counts of
assault with a semiautomatic firearm (Pen. Code,1 § 245, subd. (b)); second degree
robbery (§ 211); conspiracy to commit robbery (§§ 182, subd. (a)(1), 211); conspiracy to
commit assault with a deadly weapon (§§ 182, subd. (a)(1), 245, subd. (b)); and
attempted robbery (§§ 664/211). In addition, enhancements were found true for the
personal use of a firearm (§§ 12022.5, subd. (a), 12022.53, subds. (b) & (e)(1)); the
offenses were committed for the benefit of, at the direction of, or in association with a
criminal street gang (§ 186.22, subd. (b)); the commission of a prior serious felony
(§ 667, subd. (a)); serving a prior prison term (§ 667.5, subd. (b)); and suffering a prior
strike conviction within the meaning of the Three Strikes law (§§ 1170.12, subds. (a)-(d)
& 667, subds. (b)-(i)). Torales was sentenced to an aggregate term of 98 years eight
months in state prison.
       He raises the following claims on appeal: (1) the prosecutor failed to establish a
connection between Varrio Farmas Catorce, the subset to which Torales claimed
membership to, and the larger Norteño criminal street gang for which he acted to benefit;
(2) there is insufficient evidence showing Torales committed the armed robberies for the
benefit of, at the direction of, or in association with the Norteños; (3) the prosecutor’s
gang expert related case specific hearsay while testifying about the subjects of the
predicate offenses; (4) the trial court erred by instructing the jury pursuant to CALCRIM
No. 315, which lists the witness’s level of certainty as one of the 14 factors the jury
should consider when evaluating identification testimony; (5) the prosecutor adduced


1      All further undefined statutory citations are to the Penal Code unless otherwise
indicated.


                                              2.
evidence supporting the existence of only one conspiracy, not two; (6) the trial court
prejudicially erred by failing to instruct the jury sua sponte to decide whether there was
one all-encompassing conspiracy (to commit robbery) versus two separate conspiracies;
(7) the section 667.5, subdivision (b) enhancement must be stricken pursuant to Senate
Bill No. 136 (2019-2020 Reg. Sess.) (Senate Bill No. 136); and (8) Torales must be
afforded an opportunity to request a hearing on his ability to pay court-imposed fines,
fees, and assessments.
       Following submission of the parties’ appellate briefs, the parties submitted
supplemental briefing on several issues, including whether Torales is entitled to relief
under the following laws: (1) Assembly Bill No. 333 (2021-2022 Reg. Sess.) (Assembly
Bill No. 333), which significantly amended section 186.22; (2) Senate Bill No. 1393
(2017-2018 Reg. Sess.) (Senate Bill No. 1393), which vests trial courts with the
discretion to strike five-year sentencing enhancements for prior serious felony
convictions (§ 667, subd. (a), § 1385); (3) Senate Bill No. 567 (2021-2022 Reg. Sess.)
(Senate Bill No. 567), which amended the law regarding the trial court’s sentencing
discretion by making the middle term the presumptive sentence for a term of
imprisonment unless certain circumstances exist (Stats. 2021, ch. 731, § 1.3, adding
§ 1170, subd. (b)(1) & (2)); and (4) Assembly Bill No. 518 (2021-2022 Reg. Sess.)
(Assembly Bill No. 518), which amends section 654 to remove the requirement that the
court impose the longest potential term of imprisonment (Stats. 2021, ch. 441, § 1).
       We conclude the following: (1) the gang enhancements (§ 186.22, subd. (b)) and
firearm enhancements for the use of a firearm by a principal (§ 12022.53, subds. (b) &
(e)(1)) must be vacated following the passage of Assembly Bill No. 333, which
retroactively applies to Torales’s nonfinal judgment of conviction; (2) upon this record,
there is insufficient evidence of two distinct conspiracies. As a result, Torales’s
conviction for conspiracy to commit assault with a deadly weapon (§§ 182, subd. (a)(1),
245, subd. (b), count 20) must be reversed; (3) the prior prison term enhancement

                                             3.
(§ 667.5, subd. (b)) applied to Torales’s sentence is stricken; (4) this case must be
remanded back to the trial court so that the court may determine whether to exercise its
discretion to strike the five-year prior serious felony enhancement (§ 667, subd. (a)(1))
applied to Torales’s sentence; and (5) at resentencing, Torales may request a hearing on
his ability to pay the court-imposed fines, fees, and assessments. In all other respects, the
judgment is affirmed.
                               PROCEDURAL HISTORY
       On August 8, 2016, the Tulare County District Attorney’s Office filed an amended
information charging Torales with the following offenses: assault with a firearm (§ 245,
subd. (b), counts 1-10), robbery (§ 211, counts 11-19), conspiracy (§ 182, subd. (a)(1),
counts 20 & 21), possession of a firearm by a felon (§ 29800, subd. (a)(1), count 22), and
masked criminal possession of a firearm in public (§ 25300, subd. (a)). The information
further alleged enhancements for the personal use of a firearm (§§ 12022.5, subd. (a);
12022.53, subds. (b) & (e)(1)); that offenses were committed for the benefit of, at the
direction of, or in association with a criminal street gang (§ 186.22, subd. (b)); that
Torales had suffered a prior serious felony conviction (§ 667, subd. (a)(1)), he had served
two prior prison terms (§ 667.5, subd. (b)), and he had suffered one prior strike
conviction within the meaning of the Three Strikes law (§§ 1170.12, subds. (a)-(d) &
667, subds. (b)-(i).)
       On August 16, 2016, Torales’s jury trial commenced.
       On August 24, 2016, Torales was convicted on counts 5, 6, 14, 15, and 20 through
23. The jury also found true all enhancements alleged on these counts. Torales was
acquitted on counts 3, 4, and 13, and the jury deadlocked on counts 1, 2, 7 through 12,
and 16 through 19. The trial court declared a mistrial on the deadlocked counts.
       On May 30, 2017, Torales was retried on counts 1, 2, 7 through 12, and 16
through 19.



                                              4.
       On June 7, 2017, the jury found Torales guilty on all counts and found true all
enhancements alleged. Following a bifurcated proceeding, the court found true all prior
conviction allegations.
       On November 5, 2018, the trial court sentenced Torales to an aggregate term of 81
years eight months in state prison.2
       On November 7, 2018, Torales filed a timely notice of appeal.
       On October 4, 2019, during the pendency of this appeal, the trial court sentenced
Torales to an additional term of 17 years four months in state prison.
                               STATEMENT OF FACTS
First Trial
       June 25, 2015 – 7-Eleven, Visalia (Counts 5 & 14)
       On June 25, 2015, at around 2:00 a.m., C.W. was working at a 7-Eleven in Visalia.
A man entered wearing a black hooded sweatshirt with a San Francisco 49ers logo, jeans,
white shoes, and a bandana covering everything but his eyes.
       The man pointed a handgun in C.W.’s face and demanded money. C.W. removed
cash from the register and handed it over to him. The man had a tattoo on his left hand,
which was depicted on a surveillance video recording of the robbery. Tommy P. was
across the street at the time of the robbery and saw a man run from the 7-Eleven and get
into a gold sedan parked behind 4A Liquor across the street.
       June 25, 2015 – Fastrip, Lindsay (Counts 6 and 15)
       On June 25, 2015, at around 2:30 a.m., S.A. was working at the Fastrip in Lindsay.
A light-complected man wearing a black hooded sweatshirt with a white 49ers logo, blue
jeans, white shoes, and a black bandana covering his face walked into the store. The man
pointed a semiautomatic handgun at S.A. and demanded money.

2      In case No. PCF352655, Torales was convicted of being an accessory (§ 32), with
a section 186.22, subdivision (b) enhancement. His aggregate prison sentence of 81 years
eight months included a term of two years four months based upon this conviction.


                                            5.
       S.A. complied, placing money from the cash register on the counter. The man
grabbed the money and fled. Surveillance cameras recorded the incident and showed the
man holding the gun in his right hand and tattoos of “666” and four dots on his left hand.
       Police Investigation
       Between June 17, 2015 and July 3, 2015, there were nine robberies in Tulare
County and Fresno County: the Valero gas station in Visalia, the Chevron gas station in
Tipton, the Fiesta Latina Market in Poplar, the 7-Eleven in Visalia, the Fastrip in
Lindsay, the Arco in Kingsburg, the Valera in Selma, the USA Gas Station in Earlimart,
and the Chevron gas station in Tipton.
       The first robbery, occurring on June 17, 2015, at the Valero gas station in Visalia,
was assigned to Visalia Police Detective James Cummings. When Cummings was
subsequently assigned to investigate the June 25th robbery of the 7-Eleven in Visalia, he
realized there was a similar method of operation used in that robbery and the robbery of
Valero gas station, and that the same perpetrator might be responsible.
       During both robberies, the suspect wore blue jeans, white shoes, a hooded
sweatshirt that was pulled over his head, and a mask. The robberies both occurred after
midnight. Surveillance video depicting the robberies showed the suspect extend a gun in
his right hand immediately upon entering each respective store, while placing his left
hand in his front pocket. The suspect had a tattoo on his left hand which did not extend
past his knuckle line.
       Cummings eventually identified Estevan Gomez as a potential suspect. Tommy P.
identified Gomez’s car, a 2002 pewter Mercury Sable, as the same car used during the
June 25th robbery of the 7-Eleven in Visalia.
       Police tracked the vehicle to a residence in Visalia, where Torales had been
staying with his girlfriend. Gomez lived at the residence on and off as well. When police
searched the home, they found a black hooded sweatshirt with a white San Francisco
49ers emblem on the front that matched the sweatshirt worn by the perpetrator of the 7-

                                             6.
Eleven robbery in Visalia, the Fastrip in Lindsay, the Arco in Kingsburg, and the USA
gas station in Earlimart.
       In Gomez’s vehicle, police found a white T-shirt that had been cut so it could be
used as a facemask. Cummings opined that the facemask appeared to be consistent with
the mask worn by the perpetrator of the Valero gas station robbery. Cummings further
opined that the white tennis shoes Torales was wearing when he was taken into custody
were similar to the shoes worn by the perpetrator of the Fastrip robbery in Lindsay.
       When police searched Gomez’s and Torales’s phones, they discovered that
Gomez’s phone was shown to be at the location of all of the robberies. Police also
discovered a photograph of Gomez on Facebook where he was wearing a sweatshirt
matching the Ecco sweatshirt worn by the perpetrator of the June 17, 2015 Valero
robbery in Visalia.
       The Gang Evidence
The Gang Expert’s Testimony
       Visalia Police Officer Austin Huerta testified as a gang expert for the prosecution.
According to Huerta, the Norteños are the largest gang in Tulare County. The gang is
organized in a hierarchical structure with the Nuestra Familia (NF) prison gang at the top,
the Norteños or Northerners below the NF, and various subsets that all operate under the
same Norteño gang at the bottom. The subsets call themselves neighborhoods.
       Huerta opined that Torales was a Norteño gang member with a subset called
Varrio Farmas Catorce (VFC). VFC is based out of Farmersville and has approximately
70 members. The primary activities of the VFC Norteños include: narcotics sales, drive-
by shootings, assaults with deadly weapons, and robberies.
       Huerta explained Torales had numerous gang-related tattoos, including “VFC” and
“X4” on his left wrist, four dots on his left hand and one dot on his right hand, “VF” on
his stomach, “Norte” on the back of his head, and “TC” on his calf. Huerta also based his



                                            7.
opinion on the fact that Torales had numerous prior contacts with police during which
Torales admitted he was associated with VFC, the Norteños, or the Northern gang.3
       Huerta also found significant the fact that Torales was housed in jail unit No. 42 at
the Bob Wiley Detention Facility following his arrest. According to Huerta, Torales
could not have been housed in this unit unless he were an active Norteño gang member.
Unit Nos. 41 and 42 exclusively house active Norteños.
       Huerta testified that all Norteños on the street are required to pay taxes. To that
end, Huerta explained that in 2015, a man named “Pistol Pete” was the Norteño regional
commander for Tulare County. Pistol Pete issued a directive to the gang members below
him to make money for the gang. All of the subsets within Tulare County were required
to earn and to contribute a portion of their earnings to the gang.
       Huerta listened to a recorded jail phone call made by Torales following his arrest.
During the phone call, Torales instructed another individual to “try to find out – get at my
old lady, find out of [sic] she … uh, if the homey’s … sent a squad,” “[c]ause that was
the whole reason why I went to go … to Farmersville to go get thing (inaudible) come up
for them.” Huerta opined that Torales was concerned about whether a hit squad had been
sent to his house. Torales either owed the gang money from a preexisting debt, or the
gang was coming to collect its share of proceeds from the robberies.
       Based upon a hypothetical mirroring the facts of the instant case, Huerta opined
that the robberies were committed for the benefit of, at the direction of, or in association
with the gang. The robberies would benefit the gang financially, because the perpetrator
would be required to pay taxes to the gang. The gang would also benefit reputationally
from the robberies.


3      Several police officers offered testimony to this effect at trial. During one prior
contact, Torales stated he was an associate of the Northern gang and VFC out of
Farmersville. Torales further claimed he was a registered member of the gang.



                                             8.
       Defense Expert
       Canuto Garza, a retired employee from the California Department of Justice,
testified as an expert for the defense. Although Torales told Garza he was a VFC gang
member, Garza did not agree that the robberies were necessarily gang related. Garza
testified that not all Norteños pay taxes to the gang, and that the gang does not force its
members to pay taxes. He further opined that Torales’s statements made in his recorded
jail phone call could mean anything, and that the phrases Torales used during the call
were not exclusive to gangs.
       Huerta’s Testimony in Rebuttal
       In rebuttal, Huerta testified that all Norteños on the street pay taxes, even low
functioning members of the gang. Huerta explained that taxes benefit the gang because
the money gets channeled back to the Nuestra Familia. Although Garza had expressed
uncertainty as to the leadership of the Norteño gang within Tulare County, Huerta stated
Pistol Pete was in charge of every city in Tulare County. This would include the City of
Tulare.
Second Trial
       June 17, 2015 – Valero, Visalia (Counts 1 & 11)
       On June 17, 2015, at around 2:00 a.m., R.F. was working as a cashier at the Valero
gas station in Visalia when she heard the door open. She saw a man wearing a black
hooded sweatshirt with a white scarf around his face enter the store. The man pointed a
handgun at R.F. and demanded money. R.F. handed the man the money from the
register. After which, the man fled.
       Surveillance cameras recorded the incident. The video depicted the perpetrator
wearing a black hooded sweatshirt with a white emblem on the front and white shoes.
The perpetrator held the gun in his right hand, and had his sleeve pulled down exposing
only the top of his knuckles on his left hand.



                                              9.
        R.F. remembered the perpetrator had distinctive eyes because he had very dark
eyes, thick eyebrows, and marks on his forehead. Within days of the robbery, two men
walked into her store. R.F. recognized one of the men as the perpetrator based upon his
eyes.
        At trial, Flores identified Torales at trial as the man who had robbed her. She
expressed certainty about her identification.
        June 19, 2015 – Chevron, Tipton (Counts 2 & 12)
        On June 19, 2015, between 3:30 and 4:00 a.m., A.P. was working at the Chevron
gas station in Tipton when a man burst through the back door. The man was wearing a
black hooded sweatshirt with the hood pulled over his head, a bandana covering his face
below his eyes, and black pants. He pointed a semiautomatic firearm at A.P. and
demanded A.P. give him money or the man would kill him.
        A.P. observed that the man had “very distinguished” eyes. A.P. raised his arms
and walked to the cash register. He opened the register as the man repeated, “ ‘Give me
all the money. Give me the … money or I’m gonna kill you.’ ” A.P. handed him around
$600 and the man fled. At trial, A.P. identified Torales as the perpetrator.
        The parties stipulated to the fact that on the same night, Estevan Gomez attempted
to rob the Fiesta Latina Market in Poplar. Gomez was armed with a semiautomatic
firearm and was wearing a black hooded sweatshirt with a cloth face covering. The
parties also stipulated to the fact that Gomez was deceased at the time of Torales’s trial.
        June 29, 2015 – AM/PM, Kingsburg (Counts 8 & 17)
        On June 29, 2015, at around 1:30 a.m., E.P. was working at the AM/PM gas
station in Kingsburg when two men entered the store carrying guns. One of the men told
a customer to go to the back and the other guarded the front door. The man that
approached the register was wearing a dark hooded sweatshirt with white shoes, blue
jeans, and a covering on his face. He pointed a handgun at E.P.



                                             10.
       The man guarding the front door was holding a semiautomatic firearm. He was
wearing a black hooded sweatshirt with a 49ers logo on the front, white gloves, a dark-
colored bandana over his face, and a Washington Nationals baseball cap. The 49ers
sweatshirt appeared too small for the person wearing it as it did not reach the
perpetrator’s waste line.
       E.P. struggled to open the register. The man standing at the register told her,
“hurry up and give me the money.” E.P. handed him the money and both men fled.
       June 29, 2015 – Valero, Selma (Counts 7 & 16)
       On June 29, 2015, at around 2:30 a.m., D.S. was working as the night clerk at the
Valero in Selma when two men came to the door with their heads down. D.S. pressed a
button to unlock the front door. When he noticed the men were wearing masks, he
attempted to lock the door but the men had jammed the door open.
       The men entered the store wearing hooded sweatshirts with the hoods covering
their heads and masks covering below their eyes. One of the men approached the
register, pointed a handgun in D.S.’s face, and demanded, “ ‘Give me the money.’ ” The
second man stayed by the door and held it open. Both men were wearing blue or black
jeans, black hoodies, and either a blue or a black mask. D.S. handed over all the money
from the register and the men fled.
       July 3, 2015 – USA Gas, Earlimart (Counts 10 & 19)
       On July 3, 2015, at around 4:00 a.m., M.R. was working at the USA gas station in
Earlimart when a man entered the store holding a gun. The man was wearing a black
hooded sweatshirt with something white on the front of it, blue jeans, white shoes, and
had a black piece of cloth covering his face. He pointed a gun at M.R. and the customers
inside the store and told M.R. to give him the money.
       M.R. replied that he did not have any money and showed him a $5 bill in the cash
register. The man left without taking the $5. Surveillance video showed the perpetrator



                                            11.
wearing a black hooded sweatshirt with a white emblem on the front. The perpetrator
held a gun in his right hand and covered his left hand with the sleeve of his sweatshirt.
       July 3, 2015 – Chevron, Tipton (Counts 9 & 18)
       On July 3, 2015, at around 4:30 a.m., A.P. was robbed for a second time while
working at the Chevron in Tipton. The same man burst through the front door wearing
the same outfit: a black hooded sweatshirt with a white Ecco logo, blue jeans, and white
shoes. This time, however, the perpetrator wore a different bandana. A.P. observed that
the perpetrator had the same eyes and eyebrows, same height and stature, and had the
same voice as the man who had robbed the Chevron two weeks prior.
       The perpetrator repeatedly demanded, “Give me the money or I’m gonna kill you,
kill you, kill you,” as he pointed the gun at A.P. He paced back and forth as A.P.
retrieved money from the register. The man grabbed the cash and fled. A.P. ran after the
perpetrator and tried to shoot at him.
       A.P. subsequently identified Torales as the perpetrator in a photographic lineup.
He was only 65 percent certain in his identification. However, at trial, A.P. identified
Torales as the perpetrator. He was 100 percent sure in his identification in court.
The Gang Evidence
       Much of Huerta’s testimony at Torales’s first trial was repeated at his retrial. We
therefore omit discussion of much of the gang evidence.
The Gang Expert’s Testimony
       Huerta opined that Torales was a documented Norteño gang member from the
specific neighborhood of VFC. Based upon a hypothetical mirroring the facts of the
instant case, Huerta opined the charged crimes were committed for the benefit of the
gang. He explained, one of the primary activities of the gang is robbery, which would
benefit the perpetrator personally as well as the gang because the perpetrator would be
required to pay taxes to the gang.



                                            12.
         Huerta explained, “[i]f you have a Norteño gang member making money for the
gang, that benefits the gang. And in association with the gang, it also boosts their
reputation throughout the gang. So if they are committing the robbery and paying some
of the money, but now throughout the gang people know that that gang member is down
to commit crimes for the gang, someone that can be trusted, and then it furthers their
career somewhat in the gang.” “The money coming to the gang will promote the gang to
be used to purchase firearms and/or narcotics or anything that benefits the gang.”
                                         ANALYSIS

    I.      Evidence Supporting the Organizational Connection Between VFC and
            the Overarching Norteño Street Gang
         Torales contends there is insufficient evidence to establish an associational or
organizational connection between VFC, the subset to which he belonged, and the
broader Norteño street gang for whom he acted to benefit. We disagree.
            A.     Background: The Gang Evidence
         The First Trial4
         Based upon the evidence adduced at trial, including Torales’s prior contacts with
police, gang-related tattoos, his jail housing classification, and his self-admissions,
Huerta opined that Torales was a Norteño with the VFC subset. Huerta explained that
within the hierarchy of the Norteño gang, VFC is another neighborhood in the County of
Tulare. Tulare County is dominated by the Norteños, and VFC is primarily located in
Farmersville.
         According to Huerta, the primary activities of the VFC Norteños include:
narcotics sales, drive-by shootings, assaults with deadly weapons, and robberies. The
prosecutor adduced evidence of two predicate offenses to establish the gang’s members

4      We recite the facts from Torales’s trial and his retrial separately because Torales’s
brief observes that the evidence adduced at each respective trial is similar but was not
identical.


                                              13.
have engaged in “a pattern of criminal gang activity” as defined by former section
186.22, subdivision (e).
       On March 12, 2008, Torales, along with another adult and a juvenile, assaulted
and robbed J.H. after Torales demanded J.H. pay “taxes.” The other adult who
participated in the crime was Carina Corona, who had multiple gang-related tattoos,
including, “VFC” on her ankle, a dot on her right hand, and “X4” on her left hand.
       On December 30, 2007, Luis Moreno and Stephen Castro were arrested for
assaulting a rival Sureño gang member in Farmersville. Moreno and Castro were
convicted of assault with a deadly weapon and robbery with a gang enhancement after
calling the victim a “scrap” and then beating him with brass knuckles and assaulting him
with a knife. Huerta explained that a “scrap” is a derogatory term used by Norteños, and
that he had never heard somebody use that term outside of the Norteño gang context.
       As to the gang enhancements, Huerta opined that robberies similar to those
committed by Torales would benefit “the gang” both financially and reputationally.
Huerta testified about a wiretap he had recently participated in with the Department of
Justice. During the timeframe in which Torales’s robberies occurred, there was a
standing order in effect for all members of the gang in Tulare County to generate money
for the gang. This order was given by Pistol Pete, the regional commander of the
Norteños in charge of Tulare County. The gang’s members were also told not to wear
identifiable clothing during crimes and to conceal their gang identity.
       Huerta explained that proceeds from the robberies would have to be turned over to
the gang because every Norteño on the street was required to pay taxes. This requirement
was enforced by hit squads. Taxes were ordinarily channeled back up through the
hierarchy of the gang, to the Nuestra Familia. Unbeknownst to the gang’s members,
Pistol Pete was embezzling money from the gang.
       The prosecutor also adduced circumstantial evidence showing Torales, a self-
admitted member of VFC and the overarching Norteño street gang, was being taxed. On

                                            14.
the night Torales was arrested and booked into jail, he made a phone call while he was in
a pretrial detention facility. During the phone call, Torales told a third party to, “try to
find out – get at my old lady, find out of [sic] she … if the homey’s … sent a squad,”
“[c]ause that was the whole reason why I went to go … to Farmersville to go get thing
(inaudible) come up for them.”
       Based upon his knowledge and experience, Officer Huerta opined Torales was
concerned about a hit squad coming to his house because he owed the gang taxes from
the robberies or from a preexisting unpaid debt. Huerta maintained that all Norteños pay
taxes to the gang.
       The Retrial
       As in Torales’s first trial, Huerta opined that the robberies would benefit Torales
and the gang both reputationally and financially. Based upon a hypothetical mirroring
the facts of the instant case, Huerta explained that if a gang member was concerned about
whether a hit squad had been by their home, they were either indebted to the gang or they
were being taxed on the proceeds from the robberies.
       Huerta added, “VFC is a subset of the Norteños in Tulare County. So if you are a
Norteño and you’re committing crimes, money is getting filtered. That’s the way it
works.” Huerta explained this practice was particularly relevant at the time the robberies
occurred because of the standing order issued by Pistol Pete, and Torales’s recorded jail
phone call. According to Huerta, taxes paid by the gang’s members could be used by the
gang to purchase firearms or narcotics.
           B.     The Sameness Requirement
       When a reviewing court considers a claim that the evidence is insufficient to
support a verdict, it considers the entire record in the light most favorable to the
prosecution and presumes in support of the verdict the existence of every fact the jury
could reasonably have deduced from the evidence. (People v. McCurdy (2014) 59
Cal.4th 1063, 1104.) “We apply a deferential standard of review when evaluating ...

                                              15.
whether the evidence in this case was sufficient to satisfy the [Street Terrorism
Enforcement and Prevention] Act’s definition.” (People v. Prunty (2015) 62 Cal.4th 59,
71 (Prunty).) “A reversal for insufficient evidence ‘is unwarranted unless it appears “that
upon no hypothesis whatever is there sufficient substantial evidence to support” ’ the
jury’s verdict.” (People v. Zamudio (2008) 43 Cal.4th 327, 357.)
       To establish the existence of a criminal street gang under the Street Terrorism
Enforcement and Protection Act, also known as the STEP Act (former § 186.20 et seq.),
“the prosecution must prove that the gang (1) is an ongoing association of three or more
persons with a common name or common identifying sign or symbol; (2) has as one of its
primary activities the commission of one or more of the criminal acts enumerated in the
statute; and (3) includes members who either individually or collectively have engaged in
a ‘pattern of criminal gang activity’ by committing, attempting to commit, or
soliciting two or more of the enumerated offenses (the so-called ‘predicate offenses’)
during the statutorily defined period.” (People v. Gardeley (1996) 14 Cal.4th 605, 617,
disapproved on other grounds in People v. Sanchez (2016) 63 Cal.4th 665, 686, fn. 13.)
The prosecution may rely on expert testimony to prove the elements of the gang
enhancement. (People v. Garcia (2017) 9 Cal.App.5th 364, 375-376.)
       Torales challenges the sufficiency of the evidence supporting the third element,
the pattern of criminal gang activity. A “pattern of criminal gang activity” is defined as
the “commission of, attempted commission of, conspiracy to commit, or solicitation of,
sustained juvenile petition for, or conviction of two or more” specifically enumerated
offenses, “provided at least one of these offenses occurred after the effective date of this
chapter and the last of those offenses occurred within three years after a prior offense,
and the offenses were committed on separate occasions, or by two or more persons.”
(former § 186.22, subd. (e).)
       In Prunty, our Supreme Court held that the STEP Act requires the prosecution to
adduce evidence “show[ing] that it is the same ‘group’ that meets the definition of section

                                             16.
186.22(f)—i.e., that the group committed the predicate offenses and engaged in criminal
primary activities—and that the defendant sought to benefit under section 186.22(b).”
(Prunty, supra, 62 Cal.4th at p. 72, fn. omitted.) “This ‘sameness’ requirement means
that the prosecution must show that the group the defendant acted to benefit, the group
that committed the predicate offenses, and the group whose primary activities are
introduced, is one and the same.” (Id. at p. 81.) Consequently, “when the prosecution
seeks to prove the street gang enhancement by showing a defendant committed a felony
to benefit a given gang, but establishes the commission of the required predicate offenses
with evidence of crimes committed by members of the gang’s alleged subsets, it must
prove a connection between the gang and the subsets.” (Id. at pp. 67-68.)
       There are multiple ways to satisfy the sameness requirement, depending on the
circumstances of the case. First, the prosecution can establish that the defendant sought
to benefit an umbrella or subset gang, and members of the same umbrella or subset gang
also committed the requisite predicate offenses/primary activities. (See People v. Pettie
(2017) 16 Cal.App.5th 23, 49-50; see also People v. Ewing (2016) 244 Cal.App.4th 359,
372-373.) Alternatively, the prosecution can introduce evidence the defendant sought to
benefit an umbrella gang, plus evidence that another gang/subset committed the predicate
offenses/primary activities, plus evidence showing a sufficient associational connection
between the umbrella gang and the other gang/subset.” (Prunty, supra, 62 Cal.4th at p.
82.) Whatever the prosecution’s theory of the case, the evidence must be sufficient to
permit the jury to conclude that the group the defendant sought to benefit under section
186.22, subdivision (f), is the same group that “committed the predicate offenses and
engaged in criminal primary activities.” (Prunty, at p. 72.)
          A.     Analysis
       The First Trial
       Huerta opined that Torales was an active Norteño gang member from the VFC
neighborhood, and that the charged crimes would benefit “the gang” and the perpetrators

                                            17.
financially and reputationally. According to Huerta, the primary activities of VFC
include: narcotics sales, drive-by shootings, assault with deadly weapons, and robbery.
To establish the gang’s pattern of criminal gang activity, the prosecutor adduced evidence
of Torales’s 2008 conviction for assault and robbery, and Castro and Moreno’s 2007
conviction for assault with a deadly weapon and robbery. Thus, the gang the prosecutor
endeavored to prove existed was VFC.
       Throughout Torales’s first trial and his retrial, the parties referred to the relevant
criminal street gang as “VFC” and “the Norteños” interchangeably. Because of this, it is
not clear which criminal street gang—VFC or the larger Norteño gang—Torales had
purportedly acted to benefit. Assuming Torales acted for the benefit of VFC, Prunty
would not be implicated. The group he would have acted to benefit under section 186.22,
subdivision (f), would have been the same group that “committed the predicate offenses
and engaged in criminal primary activities.” (Prunty, supra, 62 Cal.4th at p. 72.)
Alternatively, assuming Torales had acted for the benefit of the overarching Norteño
street gang, the prosecutor was required to meet Prunty’s “ ‘sameness’ requirement.” (Id.
at p. 81.)
       As the record is unclear, we will assume for the sake of argument that the jury
understood the prosecutor’s theory of the case to be that Torales had acted for the benefit
of the overarching Norteño street gang rather than VFC. To this end, we conclude the
prosecutor’s factual showing was sufficient under Prunty to establish a connection
between VFC and the Norteño street gang.
       Here, the prosecutor adduced evidence showing that all Norteños are required to
pay taxes to the gang, which would be filtered up through the hierarchy of the larger gang
to the Nuestra Familia. This requirement was enforced by hit squads. Moreover, during
the timeframe in which the robberies were committed, the regional commander in charge
of the Tulare County Norteños ordered members of the gang to commit crimes, such as



                                              18.
robbery, to bring in money for the gang. All Norteño subsets within Tulare County were
required to contribute.
       The prosecutor also adduced evidence showing that Torales, a self-admitted
member of VFC, who had also identified as a Norteño, was being taxed or expected to be
taxed. Following his arrest, Torales made a recorded phone call from jail to a third
person inquiring whether a hit squad had been sent to his house. During the phone call,
Huerta opined Torales made statements indicating he was either being taxed by the gang
on proceeds from the robberies, or that he owed money to the gang from a prior debt.
       Contrary to Torales’s assertions, this evidence was sufficient to establish the
necessary organizational connection required by Prunty. From this evidence, the jury
could reasonably conclude VFC and the larger Norteño street gang share a common
identity because Torales, like all Norteños within Tulare County, was expected to
contribute financially to the gang.
       Moreover, unlike Prunty, there was evidence showing that Torales self-identified
as a member of VFC and as a member of the larger Norteño criminal street gang. One of
Torales’s prior convictions was used as one of the predicate offenses establishing the
gang’s pattern of criminal gang activity. In contrast, the prosecutor in Prunty failed to
present any evidence showing that members of the two neighborhood subsets whose
members committed the predicate offenses self-identified as part of the larger Norteño
gang. (Prunty, supra, 62 Cal.4th at pp. 82-83.)
       Further, both Torales and one of his criminal associates, Corina Corona, had
tattoos specific to both VFC and the Norteños. Torales has the word “Norte” tattooed on
the back of his head. Huerta explained that if a non-Norteño displayed a similar tattoo,
they could be beaten or killed. The presence of VFC and Norteño tattoos on both Torales
and Corona further supports the conclusion that VFC and the overarching Norteño street
gang share a common identity. (People v. Garcia, supra, 9 Cal.App.5th at p. 379 [the



                                            19.
defendant’s tattoos of both the overarching gang’s name and his subset was a “corporeal
representation of the association between the gang and one of its subsets”].)
       In sum, this evidence was sufficient to support an organizational connection
between the overarching Norteños, for whom Torales had ostensibly acted to benefit, and
the VFC subset which the prosecutor endeavored to prove had existed.
       The Retrial
       As the evidence adduced at Torales’s retrial was similar to the evidence adduced
at this first trial, we conclude it too was sufficient to meet the sameness requirement of
Prunty. Based upon Huerta’s testimony that all Norteño subsets in the County of Tulare
were operating under a directive to bring in money for the gang, Torales’s self-
identification as a member of VFC and the larger Norteño gang, his statements
expressing concern about a hit squad coming by his home, and the fact that he owed
money to the gang or had expected to be taxed, the jury could reasonably infer that VFC
is organizationally connected to the Norteño street gang.
II.    Sufficiency of the Evidence Supporting the Gang Enhancement
       Next, Torales attacks the sufficiency of the evidence supporting the gang
enhancements. While thin, we conclude the evidence presented at both trials was
sufficient to support the gang enhancements based upon the law as it stood at the time of
Torales’s trials.
       A.      Background
       The facts supporting the criminal street gang enhancement were recited in part I,
ante, we therefore do not repeat them here.
       B.      Relevant Legal Principles
       On appeal, the court must view the evidence in the light most favorable to the
judgment below, indulging in all presumptions and every logical inference the trier of
fact could draw from the evidence. (People v. Carter (2005) 36 Cal.4th 1114, 1156;
People v. Maury (2003) 30 Cal.4th 342, 396.) The test is whether substantial evidence

                                              20.
supports the jury’s conclusion (People v. Johnson (1980) 26 Cal.3d 557, 576-578), not
whether the reviewing court would reach the same conclusion. (People v. Crittenden
(1994) 9 Cal.4th 83, 139.)
       Reversal is not warranted “unless it appears ‘that upon no hypothesis whatever is
there sufficient substantial evidence to support [the conviction].’ ” (People v. Bolin
(1998) 18 Cal.4th 297, 331.) “ ‘The uncorroborated testimony of a single witness is
sufficient to sustain a conviction, unless the testimony is physically impossible or
inherently improbable.’ ” (People v. Panah (2005) 35 Cal.4th 395, 489; People v. Scott
(1978) 21 Cal.3d 284, 296.)
       If the verdict is supported by substantial evidence, the appellate court must accord
due deference to the trier of fact and not substitute their evaluations of a witness’s
credibility for that of the fact finder. (People v. Koontz (2002) 27 Cal.4th 1041, 1078.)
Because an appellate court must “give due deference to the trier of fact and not retry the
case ourselves,” an appellant challenging the sufficiency of the evidence “bears an
enormous burden.” (People v. Sanchez (2003) 113 Cal.App.4th 325, 330.)
       The gang enhancements required proof Torales committed the underlying offenses
(1) “for the benefit of, at the direction of, or in association with any criminal street gang,”
and (2) “with the specific intent to promote, further, or assist in any criminal conduct by
gang members.” (§ 186.22, subd. (b)(1), (4).) Torales contends the evidence was
insufficient to meet the second prong of the enhancement.
       C.     Analysis
       At both trials, Huerta opined that Torales’s crimes would benefit Torales and the
gang reputationally and financially. Following his arrest, Torales made the following
statements in a recorded jail phone call: “[T]ry to find out—get at my old lady, find
out… if the homey’s … sent a squad.” “Cause that was the whole reason why I went to
go … to Farmersville to get a thing (inaudible) to come up for them.” Huerta opined that
one possible motivation for the robberies was that the perpetrator needed money to pay

                                              21.
their taxes. Based upon his knowledge of common vernacular used by the Norteños,
Huerta explained that Torales’s statements meant he was being taxed by the gang, or that
he owed a preexisting debt to the gang and the hit squad was coming to collect.
       Huerta explained that subsets of the Norteños are responsible for paying taxes to
the Nuestra Familia and its leaders, based upon the hierarchy of the gang. And, at the
time of the robberies, there was a standing order by the regional commander in charge of
the Tulare County Norteños for all members to commit crimes, such as robberies, to
bring in money for the gang.
       From Torales’s statements and Huerta’s explanation of the significance thereof, as
well as the directive in place at the time of the robberies, the jury could conclude the
robberies were committed for the benefit of the Norteños, with the “ ‘the specific intent
… ‘to promote, further, or assist in any criminal conduct by gang members.’ ” (People v.
Hill (2006) 142 Cal.App.4th 770, 774, italics omitted.) The jury could reach this
conclusion even assuming Torales never subsequently turned over proceeds from the
robberies to the gang. Application of the gang enhancement does not require the
perpetrator’s originally intended motivation for the underlying crime to have been
accomplished. Contrary to Torales’s assertion, there was nonspeculative, circumstantial
evidence adduced at trial supporting the conclusion that Torales had acted for the benefit
of the overarching Norteño street gang.
       We acknowledge the jury could also have reached an alternative conclusion: that
the robberies were committed for Torales’s own financial benefit, and that Torales only
claimed he had acted “to come up [for the gang]” after his crimes were presumably
discovered by the gang following his arrest. This theory would unquestionably fail to
support the conclusion that the robberies were committed for the benefit of the gang.5

5     Torales contends the gang expert’s testimony permitted the jury to conclude the
gang enhancement could be found true assuming the robberies were committed for
Torales’s own financial benefit because he would eventually be forced to pay taxes to the

                                             22.
However, “it is the jury, not the appellate court that must be convinced of the defendant’s
guilt beyond a reasonable doubt.” (People v. Kraft (2000) 23 Cal.4th 978, 1054.) Thus,
“If the circumstances reasonably justify the [trier of fact’s] findings, reversal is not
warranted merely because the circumstances might also be reasonably reconciled with a
contrary finding.” (People v. Redmond (1969) 71 Cal.2d 745, 755.)

   III.    Assembly Bill No. 333 Retroactively Applies
       On October 8, 2021, the Governor signed Assembly Bill No. 333 into law,
amending the Street Terrorism Enforcement and Prevention Act. In supplemental
briefing, Torales argues that the criminal street gang enhancements must be reversed as a
result of changes made to the law following the enactment of Assembly Bill No. 333.
(See Stats. 2021, ch. 699, §§ 1-5.) The People concede Torales is entitled to relief, but
argue the prosecutor is entitled to retry the enhancement allegations, if he elects to do so.
       We conclude the gang enhancements (§ 186.22, subd. (b)), as well as the gun use
enhancements that specifically refer to section 186.22 (§ 12022.53, subds. (b) & (e)(1)),
must be vacated. We further conclude the People are entitled to retry these allegations on
remand, should they elect to do so.
       A. Assembly Bill No. 333
       Assembly Bill No. 333 was signed into law at a regular session of the Legislature
and therefore went into effect on January 1, 2022. (Cal. Const., art. IV, § 8; Gov. Code,
§ 9600, subd. (a); People v. Camba (1996) 50 Cal.App.4th 857, 865 [“ ‘ “Under the
California Constitution, a statute enacted at a regular session of the Legislature generally
becomes effective on January 1 of the year following its enactment except where the
statute is passed as an urgency measure and becomes effective sooner.” ’ ”].)



gang. However, the prosecutor’s theory in closing argument clarified that between Pistol
Pete’s directive and Torales’s recorded jail phone call, Torales had acted with the intent
to benefit the gang, presumably operating under the directive issued by Pistol Pete.


                                              23.
       Assembly Bill No. 333, the STEP Forward Act of 2021 (the STEP Forward Act),
amends the Street Terrorism Enforcement and Prevention (STEP) Act (former § 186.22
et seq.) in multiple aspects. Our analysis of several of the substantive changes relevant to
Torales’s conviction is fully detailed below. However, to summarize, the STEP Forward
Act amends the STEP Act in the following respects.
       First, the STEP Forward Act amends the definition of a “criminal street gang,”
requiring proof that the gang is an organized association, whose members collectively
engage in, or have engaged in, a pattern of criminal activity (§ 186.22, subd. (f)).
Second, it amends the definition of what constitutes a “pattern of criminal gang activity”
by requiring the last offense to have occurred within three years of the date the current
offense is alleged to have occurred. (§ 186.22, subd. (e)). Third, it narrows the list of
crimes that may be used to establish a pattern of criminal gang activity (compare former
§ 186.22, subd. (e)(1)-(33), with § 186.22, subd. (e)(1)(A)-(Z)). Fourth, it prohibits use
of the currently charged offense to establish a pattern of criminal gang activity (id., subd.
(e)(2)). Fifth, it defines “to benefit, promote, further, or assist” as used throughout
section 186.22 to mean “to provide a common benefit to members of a gang where the
common benefit is more than reputational.” (Id., subd. (g).) And finally, the STEP
Forward Act adds section 1109 to the Penal Code, requiring bifurcation of gang
enhancements charged under section 186.22, subdivision (b) or (d) to be tried separately
from the underlying charges upon request from the defense. (Stats. 2021, ch. 699, § 5.)
Section 1109 also requires the substantive offense of active participation in a criminal
street gang (186.22, subd. (a)) to be tried separately from all other counts that do not
require gang evidence as an element of the crime.6



6     Section 1109 is not at issue in the current case. Consequently, we do not address
it. We emphasize that our conclusion in part II.B, post, that Assembly Bill No. 333’s
amendments to section 186.22 apply retroactively to all nonfinal convictions should not

                                             24.
       1. The Amended Definition of a “Criminal Street Gang”
       Under former section 186.22, subdivision (f), a “criminal street gang” was defined
as “any ongoing organization, association, or group of three or more persons, whether
formal or informal, having as one of its primary activities the commission of one or more
of the criminal acts enumerated in paragraphs (1) to (25), inclusive, or (31) to (33),
inclusive, of subdivision (e), having a common name or common identifying sign or
symbol, and whose members individually or collectively engage in, or have engaged in, a
pattern of criminal gang activity.”
       Assembly Bill No. 333 redefined “a criminal street gang” to mean “an ongoing,
organized association or group of three or more persons, whether formal or informal,
having as one of its primary activities the commission of one or more of the criminal acts
enumerated in subdivision (e), having a common name or common identifying sign or
symbol, and whose members collectively engage in, or have engaged in, a pattern of
criminal gang activity.” (§ 186.22, subd. (f), italics added.)
       As can be seen, section 186.22 now requires the prosecution to adduce evidence
showing the gang is an “organized association” and that the gang’s members have
“collectively” engaged in a pattern of criminal gang activity. Thus, evidence that a
member of a particular gang, acting alone, has committed a qualifying offense under
amended section 186.22 subdivision (e)(1)(A) through (Z) will not suffice to prove
“collective” engagement in a pattern of criminal gang activity. (See People v. Lopez
(2021) 73 Cal.App.5th 327.)
       2. The Amended Definition of a “Pattern of Criminal Gang Activity”
       A “pattern of criminal gang activity” was previously defined as “the commission
of, attempted commission of, conspiracy to commit, or solicitation of, sustained juvenile


be construed to mean that we further conclude section 1109 is retroactive. Nor do the
People concede as much.


                                             25.
petition for, or conviction of two or more of the following offenses, provided at least one
of these offenses occurred after the effective date of this chapter and the last of those
offenses occurred within three years after a prior offense, and the offenses were
committed on separate occasions, or by two or more persons.” (former § 186.22, subd.
(e).) “[T]he offenses comprising a pattern of criminal gang activity are referred to as
predicate offenses.” (People v. Valencia (2021) 11 Cal.5th 818, 829.)
       Following the enactment of Assembly Bill No. 333, the definition of a “pattern of
criminal activity” has been amended as follows: a “ ‘pattern of criminal gang activity’
means the commission of, attempted commission of, conspiracy to commit, or solicitation
of, sustained juvenile petition for, or conviction of, two or more of the following offenses
[§ 186.22, subd. (e)(1)(A)-(Z)], provided at least one of these offenses occurred after the
effective date of this chapter, and the last of those offenses occurred within three years of
the prior offense and within three years of the date the current offense is alleged to have
been committed, the offenses were committed on separate occasions or by two or more
members [of the gang], the offenses commonly benefited a criminal street gang, and the
common benefit of the offense is more than reputational.” (§ 186.22, subd. (e)(1), italics
added.)
       To prove the “pattern of criminal gang activity,” the prosecution must now adduce
evidence showing: (1) the last predicate offense occurred within three years of the
currently charged offense; (2) the predicate offenses were committed by members of the
gang who acted collectively; and (3) the offenses commonly benefit a criminal street
gang, and that benefit is more than reputational. Subdivision (g) of section 186.22
provides the following examples of a common benefit that is more than reputational:
“financial gain or motivation, retaliation, targeting a perceived or actual gang rival, or
intimidation or silencing of a potential current or previous witness or informant.” By
contrast, evidence of a reputational benefit would include an expert’s opinion that the
commission of a particular violent crime would elevate a gang member’s reputation,

                                             26.
which inures to the gang’s benefit by instilling fear into the community and rival gang
members. (See, e.g., People v. Albillar (2010) 51 Cal.4th 47, 63.)
       Our Supreme Court had previously held that the current offense could be used to
prove the existence of a pattern of criminal gang activity. (People v. Gardeley, supra, 14
Cal.4th 605, 625, disapproved on another ground by People v. Sanchez, supra, 63 Cal.4th
665, 686, fn. 13; accord, People v. Loeun (1997) 17 Cal.4th 1, 10.) Assembly Bill No.
333 expressly prohibits use of the currently charged offense to prove the pattern of
criminal gang activity. (§ 186.22, subd. (e)(2).)
       Additionally, seven offenses were removed from the list of crimes that may
qualify as those supporting a pattern of criminal gang activity, including: looting (§ 463);
felony vandalism (§ 594, subd. (b)(1)); felony theft of access card or account information
(§ 484e); counterfeiting, designing, using or attempting to use an access card (§ 484f);
felony fraudulent use of access card or account information (§ 484g); unlawful use of
personal identifying information to obtain credit, goods, services, or medical information
(§ 530.5); and wrongfully obtaining Department of Motor Vehicles documentation
(§ 529.7).

       B. Assembly Bill No. 333 Retroactivity Applies to Torales’s Nonfinal
          Judgment of Conviction
       “Generally, statutes are presumed to apply only prospectively. [Citation.]
However, this presumption is a canon of statutory interpretation rather than a
constitutional mandate. [Citation.] Accordingly, ‘the Legislature can ordinarily enact
laws that apply retroactively, either explicitly or by implication.’ [Citation.] Courts look
to the Legislature’s intent in order to determine if a law is meant to apply retroactively.”
(People v. Frahs (2020) 9 Cal.5th 618, 627.)
       “When the Legislature has amended a statute to reduce the punishment for a
particular criminal offense, we will assume, absent evidence to the contrary, that the
Legislature intended the amended statute to apply to all defendants whose judgments are


                                             27.
not yet final on the statute’s operative date.” (People v. Brown (2012) 54 Cal.4th 314,
323, fn. omitted (Brown), citing In re Estrada (1965) 63 Cal.2d 740, 742-748 (Estrada).)
In Brown, our Supreme Court explained that Estrada “articulate[d] the reasonable
presumption that a legislative act mitigating the punishment for a particular criminal
offense is intended to apply to all nonfinal judgments.” (Brown, at p. 324; accord, People
v. Conley (2016) 63 Cal.4th 646, 656 (Conley).)
       Estrada’s rationale is based on the principle that, “ ‘[o]rdinarily, when an
amendment lessens the punishment for a crime, one may reasonably infer the Legislature
has determined imposition of a lesser punishment on offenders thereafter will sufficiently
serve the public interest.’ ” (People v. Nasalga (1996) 12 Cal.4th 784, 791 (plur. opn. of
Werdegar, J.) (Nasalga).) As Estrada explained: “When the Legislature amends a
statute so as to lessen the punishment it has obviously expressly determined that its
former penalty was too severe and that a lighter punishment is proper as punishment for
the commission of the prohibited act. It is an inevitable inference that the Legislature
must have intended that the new statute imposing the new lighter penalty now deemed to
be sufficient should apply to every case to which it constitutionally could apply.... [T]o
hold otherwise would be to conclude that the Legislature was motivated by a desire for
vengeance, a conclusion not permitted in view of modern theories of penology.”
(Estrada, supra, 63 Cal.2d at p. 745; see Conley, supra, 63 Cal.4th at p. 656 [“when the
Legislature determines that a lesser punishment suffices for a criminal act, there is
ordinarily no reason to continue imposing the more severe penalty, beyond simply
‘ “satisfy[ing] a desire for vengeance” ’ ”].)
       In sum, “Estrada stands for the proposition that, ‘where the amendatory statute
mitigates punishment and there is no saving clause, the rule is that the amendment will
operate retroactively so that the lighter punishment is imposed.’ ” (Nasalga, supra, 12
Cal.4th at p. 792; accord, People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 308.)



                                             28.
       The People concede that Estrada’s presumption of retroactivity applies here.
Although Assembly Bill No. 333 does not guarantee a reduced punishment, it increases
the evidentiary showing required for a conviction upon the substantive gang offense and
the penalty enhancement. Estrada has been applied to statutes governing penalty
enhancements under analogous circumstances. (Nasalga, supra, 12 Cal.4th at p. 792
[“[t]he rule in Estrada has been applied to statutes governing penalty enhancements, as
well as to statutes governing substantive offenses”]; (Tapia v. Superior Court (1991) 53
Cal.3d 282, 301 [amendments to death penalty circumstances applied retroactively to
defendants whose crimes were committed before the change if their conviction was not
yet final]; People v. Millan (2018) 20 Cal.App.5th 450, 455-456 [amendment removing
defendant’s prior convictions from list of convictions qualifying for imposition of
enhancement under Health & Saf. Code, § 11370.2, subd. (c) applied retroactively];
People v. Figueroa (1993) 20 Cal.App.4th 65, 69-71 [amendment adding requirements
for imposition of drug trafficking enhancement applied retroactively].)
       To rebut Estrada’s inference of retroactivity, the Legislature must clearly signal
“its intent to make the amendment prospective, by the inclusion of either an express
saving[s] clause or its equivalent.” (Nasalga, supra, 12 Cal.4th at p. 793.) Neither the
text nor the legislative history of amended section 186.22 clearly indicate that the
Legislature intended that the Estrada rule would not apply. We therefore accept the
People’s concession.
       C. Analysis
       Torales’s case did not reach finality by January 1, 2022, the date Assembly Bill
No. 333 went into effect. (People v. Smith (2015) 234 Cal.App.4th 1460, 1465 [“[a]
judgment becomes final when the availability of an appeal and the time for filing a
petition for certiorari [with the United States Supreme Court] have expired”].) The
People concede that as a result of changes made to the law following the enactment of
Assembly Bill No. 333, Torales is entitled to reversal of the gang enhancements applied

                                            29.
to his sentence. We agree. There is insufficient evidence upon this record to support the
enhancements under amended section 186.22.
       At the time of Torales’s trial and his retrial, the prosecutor adduced sufficient
evidence to prove the existence of the gang and that Torales’s crimes were committed for
the benefit of, at the direction of, or in association with a criminal street gang. Following
the enactment of Assembly Bill 333, evidence supporting the gang’s pattern of criminal
activity falls short in several respects. We do not recite an exhaustive list of every
manner in which the evidence is now insufficient, as one shortcoming alone compels us
to vacate the enhancements that are based upon section 186.22.
       The crimes used to establish the predicate offenses occurred in 2007 and 2008,
more than three years before the charged robberies occurred. (See § 186.22, subd. (e)(1)
[a “ ‘pattern of criminal gang activity’ ” requires two or more of the offenses enumerated
within subdivision (e)(1)(A) through (Z), and “and the last of those offenses occurred
within three years of the prior offense and within three years of the date the current
offense is alleged to have been committed”].) And, because the prosecution is now
prohibited from relying upon the current conviction to supply the predicate offenses (see
§ 186.22, subd. (e)(2)), there is insufficient evidence to support the pattern of criminal
gang activity required to prove the existence of a criminal street gang under the STEP
Forward Act.
       We conclude the existing record is insufficient to support the heightened
evidentiary requirements set forth by amended section 186.22. As a result, the gang
enhancements (§ 186.22, subd. (b)) applied to Torales’s sentence must be reversed, as
well as the firearm enhancements for the use of a firearm by a principal (§ 12022.53,
subds. (b) & (e)(1), counts 11, 12 and 14-19). These firearm enhancements necessarily
required the prosecution to prove Torales violated subdivision (b) of section 186.22.
(§ 12022.53, subd. (e)(1)(A).)



                                             30.
          “Double jeopardy forbids retrial after a reversal due to insufficient evidence to
support the verdict.” (In re D.N. (2018) 19 Cal.App.5th 898, 902.) However, double
jeopardy is not implicated when the prosecution makes its case under the law as it stood
at trial. (Ibid.) “Where, as here, evidence is not introduced at trial because the law at that
time would have rendered it irrelevant, … the reviewing court does not treat the issue as
one of sufficiency of the evidence.” (People v. Figueroa, supra, 20 Cal.App.4th at p.
72.) Here, because the prosecutor adduced sufficient evidence supporting the criminal
street gang and section 12022.53, subdivision (e)(1) firearm enhancements based upon
the law as it stood at the time of Torales’s trials, the People are not foreclosed from
retrying the enhancements upon remand.7

    IV.      CALCRIM No. 315
          Next, Torales argues the trial court prejudicially erred by instructing the jury that it
may consider the extent to which an eyewitness is certain or uncertain of their
identification, pursuant to CALCRIM No. 315. According to Torales, this violated his
right to federal due process. Counsel did not object to this instruction below.
          The People concede that although defense counsel failed to object below, any
objection would have been futile in light of then-existing law. However, the People
contend Torales’s claim of error is meritless.
          We reject Torales’s claim of prejudicial error based upon our Supreme Court’s
decision in People v. Lemcke (2021) 11 Cal.5th 644 (Lemcke). In Lemcke, our Supreme
Court held that based upon the record before it, the inclusion of the certainty factor in
CALCRIM No. 315 had not violated the defendant’s due process rights. (Id. at pp. 654-


7       Torales further contends case specific hearsay was used to establish one of the
predicate offenses, and that the erroneous admission of this evidence compels reversal of
the gang enhancements under People v. Valencia (2021) 11 Cal.5th 818 at page 829. In
light of our conclusion that reversal of the gang enhancements is compelled by the
enactment of Assembly Bill No. 333, we do not reach this argument.


                                                31.
661.) Guided by Lemcke, we conclude Torales’s claim lacks merit based upon the record
before us.
       A.     Background: The Identifications
       One week after the June 17, 2015 Valero gas station robbery, two men came into
the store to purchase snacks. R.F. recognized one of the men as the perpetrator of the
robbery. She recognized the man’s distinctive dark eyes, his thick eyebrows, and the
pock marks on his forehead. At trial, R.F. identified Torales as the perpetrator of the
robbery. She was certain of her identification.
       A.P. also identified Torales as the perpetrator of the June 19, 2015 robbery of the
Chevron gas station. He stated that the perpetrator has “very distinguished” eyes. A.P.
testified he was 100 percent certain of his identification.
       At the conclusion of both trials, the jury was instructed pursuant to CALCRIM
No. 315. This instruction sets forth 14 factors for the jury to consider in evaluating
eyewitness identification testimony, including: “How certain was the witness when he or
she made an identification?”
       The jury was also instructed that “People … make mistakes about what they
remember,” and that “[t]he People have the burden of proving beyond a reasonable doubt
that it was the defendant who committed the crime.” And, “[i]f the People have not met
this burden, [the jury] must find the defendant not guilty.”
       B.     Relevant Legal Principles
       In Lemcke, the prosecution’s eyewitness identified the defendant as the perpetrator
on three occasions, twice before trial in six-pack photographic lineups, and once at trial.
(Lemcke, supra, 11 Cal.5th at pp. 648-650.) The eyewitness expressed certainty in her
identifications. (Id. at pp. 649-650.) At trial, defense counsel vigorously attacked the
identifications. (Id. at p. 660.) Defense counsel called an eyewitness identification
expert witness who testified at length about the weak correlation between the certainty
and accuracy of eyewitness identifications, particularly with respect to in-court

                                             32.
identifications. (Ibid.) The defendant also cross-examined the eyewitness and the
investigating officers who had conducted the photographic lineups. (Id. at pp. 650-652.)
       In language virtually identical to CALCRIM No. 315, the trial court instructed the
jury on 15 factors it should consider in evaluating the accuracy of an eyewitness’s
identification, including how certain the witness was when she made the identification.
(Lemcke, supra, 11 Cal.5th at pp. 652, 654, fn. 5.) In closing argument, the prosecution
focused on the eyewitness’s testimony, arguing her consistent identification of the
defendant was accurate, in part because of the eyewitness’s unwavering certainty. (Id. at
p. 652.)
       The defendant was convicted, and the appellate court affirmed, concluding it was
bound by People v. Sánchez (2016) 63 Cal.4th 411 (Sánchez) and People v. Johnson
(1992) 3 Cal.4th 1183, which had expressly approved the use of similarly worded
instructions on witness certainty. (See Sánchez, at pp. 461-463; Johnson, at pp. 1231-
1232.) In the California Supreme Court, Lemcke argued that the certainty factor as stated
in the jury instructions had violated his due process rights by (1) lowering the
prosecution’s burden of proof, and (2) denying him a meaningful opportunity to present a
complete defense on the issue of identity. (Lemcke, supra, 11 Cal.5th at p. 657.) Our
Supreme Court found both claims meritless. (Id. at pp. 654-661.)
       With respect to Lemcke’s claim that the certainty factor lowered the prosecution’s
burden of proof, the court observed, “[t]he instruction leaves the jury to decide whether
the witness expressed a credible claim of certainty and what weight, if any, should be
placed on that certainty in relation to the numerous other factors listed.” (Lemcke, supra,
11 Cal.5th at p. 657.) The court further observed that the jury had been instructed that (1)
the jurors were responsible for judging the credibility of witnesses, who sometimes make
honest mistakes about what they remember; (2) the defendant was presumed innocent;
and (3) that in addition to proving the elements of the charged crimes, the prosecution



                                            33.
was required to prove the defendant’s identity as the perpetrator beyond a reasonable
doubt. (Id. at p. 658.)
        As to Lemcke’s claim that he was denied a meaningful opportunity to present a
complete defense, the court observed that Lemcke “had the opportunity to cross-examine
[the eyewitness] and the investigating officers regarding her identifications and the
procedures used during the photographic lineups,” and had “elicited numerous
inconsistencies in other aspects of [her] recollection.” (Lemcke, supra, 11 Cal.5th at p.
660.) The court concluded that the inclusion of the certainty factor in the eyewitness-
identification instruction had not rendered the trial fundamentally unfair. (Id. at pp.
646, 661.) However, the court instructed trial courts to omit the certainty language from
CALCRIM No. 315 until the instruction is modified by the Judicial Council. (Id. at p.
669.)
        C.    Analysis
        Here, as in Lemcke, the juries in both trials were instructed pursuant to CALCRIM
No. 315, which permitted the jury to consider, “[h]ow certain was the witness when he or
she made an identification?” However, we conclude that listing the witness’s level of
certainty as one of 14 factors the jury should consider when evaluating an eyewitness’s
identification did not render Torales’s trials fundamentally unfair or otherwise amount to
a due process violation.
        Although the juries were instructed to consider the witness’s certainty in making
an identification, here, as in Lemcke, the jury was further instructed that (1) the
prosecution had to prove Torales’s guilt beyond a reasonable doubt; (2) Torales was
entitled to a presumption of innocence; and (3) the jurors were responsible for judging the
credibility of witnesses, who “sometimes honestly forget things or make mistakes about
what they remember.”
        Considering the challenged portion of CALCRIM No. 315 “ ‘ “in the context of
the instructions as a whole and the trial record[]” ’ ” (Lemcke, supra, 11 Cal.5th at p. 655,

                                             34.
citing People v. Foster (2010) 50 Cal.4th 1301, 1335), we find no due process violation
for several reasons.
       First, “the instruction does not direct the jury that ‘ “certainty equals accuracy.” ’ ”
(Lemcke, supra, 11 Cal.5th at p. 647.) Insofar as “the wording of the instruction might
cause some jurors to infer that certainty is generally correlative of accuracy” (id. at p.
657), nothing foreclosed Torales from presenting his own eyewitness identification
expert, who could have explained that certainty is not necessarily predicative of accuracy.
Based upon the fact that he elected not to present such evidence, we presume the jury’s
consideration of the eyewitness’s identifications in the context of CALCRIM No. 315,
was simply not critical in light of other more compelling evidence the jury had to
consider on the issue of identity.8
       Second, defense counsel vigorously contested the accuracy of the eyewitness’s
identifications during his cross-examination of R.F. and A.P. He questioned R.F. and
A.P. about lighting conditions at the store, the length of time they had to observe the
perpetrator, and the fact that the perpetrator was wearing a face mask and hood. Nothing
upon the record suggests Torales was denied the opportunity to present a complete
defense. (Lemcke, supra, 11 Cal.5th at p. 660.)
       Finally, the remainder of the instructions required the jury to find Torales not
guilty if the People failed to meet their burden of proof beyond a reasonable doubt, and
the instructions made clear that Torales was entitled to a presumption of innocence.
Viewing the challenged portion of CALCRIM No. 315 in the context of these
instructions, we are persuaded that the certainty language within CALCRIM No. 315 did
not lower the prosecution’s burden of proof. (Lemcke, supra, 11 Cal.5th at p. 658.)



8      Torales’s crimes were recorded on surveillance video, which depicted some of his
distinctive tattoos. Further, clothing identical to that worn by the perpetrator of the
robberies was found in his possession following a search of his home.


                                             35.
        Insofar as Torales contends the jury was permitted to return a guilty verdict based
upon unreliable evidence, i.e., the eyewitness’s confidence in their identifications, that
claim is not supported by the record. An eyewitness’s confidence in their identification
was one factor among many the jury was given to consider on the issue of identity. And,
as discussed, the jury was not instructed that certainty equals accuracy. The jury
“ ‘remained free to exercise its collective judgment to reject what it did not find
trustworthy or plausible.’ ” (Lemcke, supra, 11 Cal.5th at p. 658.)
        While our Supreme Court has recognized that eyewitness confidence is generally
an unreliable indicator of accuracy, the jury’s consideration of this factor does not
invariably result in constitutional violation. (Lemcke, supra, 11 Cal.5th at p. 669.)
Rather, the defendant must prove that a constitutional violation has occurred. (Ibid.)
Upon this record, we are not persuaded Torales has met his burden.

   V.      Insufficient Evidence Supports the Existence of Two Separate
           Conspiracies
        Torales was convicted of conspiracy to commit assault with a deadly weapon and
conspiracy to commit robbery. He argues there is insufficient evidence supporting the
existence of two separate conspiracies. According to Torales, the record supports the
inference that there was only one conspiracy—to commit robbery—and that his act of
assault with a deadly weapon was merely a means of carrying out the robberies.
        Relying upon the gang expert’s testimony, the People contend there is evidence of
two separate conspiracies. As we explain below, the People’s argument is unpersuasive
upon this record. The record supports the existence of only one conspiracy. We
therefore reverse Torales’s conviction for conspiracy to commit assault with a deadly
weapon (§§ 182, subd. (a)(1), 245, subd. (b), count 20) for insufficient evidence.
           A.     Background
        Torales was charged with conspiracy to commit assault with a deadly weapon
(§§ 182, subd. (a)(1), 245, subd. (b); count 20) on or between June 17, 2015 and July 2,


                                             36.
2015, and conspiracy to commit robbery (§§ 182, subd. (a)(1), 211; count 21) on or
between June 17, 2015 and July 2, 2015. The trial court instructed the jury that to prove
Torales was guilty of conspiracy to commit assault with a semi-automatic firearm and
robbery, the People must prove the following:

       1. Torales intended to and did agree with Estevan Gomez to commit
          assault with a firearm and robbery;

       2. At the time of the agreement, Torales and the other alleged
          member of the conspiracy intended that one or more of them
          would commit assault with a semi-automatic firearm and
          robbery;

       3. Torales, or Estevan Gomez, or both of them committed at least
          one of the following overt acts to accomplish assault with a
          semiautomatic firearm and robbery: 1. Obtained semiautomatic
          handgun; 2. With coconspirator, dressed in similar clothing:
          black hooded sweatshirt, jeans, face covering; 3. Attempted to
          conceal identity with face coverings; 4. Armed with
          semiautomatic handgun(s); 5. Entered business while armed, at
          or about, and between 12am and 4:30a.m.; 6. Pointed semi-
          automatic handguns at store employees; and 7. Demanded cash
          from register while gun pointed at store employee.
       The jury found Torales guilty on both counts. At sentencing, the trial court stayed
the sentence on both counts of conspiracy pursuant to section 654.
          B.      Relevant Legal Principles
       When two or more persons agree to commit a number of criminal acts, the test of
whether or not they have formed a single conspiracy is whether the acts were merely
steps or stages in the formation of a larger and ultimately more general, all-inclusive
conspiracy directed at achieving a single unlawful result. (Blumenthal v. United States
(1947) 332 U.S. 539, 558-559.) Alternatively, multiple conspiracies exist when the
evidence adduced at trial demonstrates no interdependence among the participants and
that there are separate agreements, each having a distinct, illegal objective that does not
draw together to form a single, comprehensive plan. (Id. at pp. 556-560; Kotteakos v.


                                             37.
United States (1946) 328 U.S. 750, 754-755; People v. McLead (1990) 225 Cal.App.3d
906, 920.)
       “Relevant factors to consider in determining [whether there was a single
conspiracy or multiple conspiracies] include whether the crimes involved the same
motives, were to occur in the same time and place and by the same means.” (People v.
McLead, supra, 225 Cal.App.3d at p. 920.) “[W]here the evidence shows that a group of
conspirators agreed to commit a number of different crimes incidental to a single
objective, there is only one conspiracy, and convictions for multiple conspiracies cannot
be sustained.” (People v. Liu (1996) 46 Cal.App.4th 1119, 1133.)
       C.     Analysis
       Torales was charged with one count of conspiracy to commit robbery and one
count of conspiracy to commit assault with a deadly weapon. The jury instructions
referred to a single list of overt acts to support both counts. However, the evidence
adduced at trial did not establish separate agreements to commit robbery and assault with
a deadly weapon. The “ultimate purpose” of the agreement was to commit robbery,
presumably for purposes of financial gain. The use of firearms were merely a means to
accomplish that objective. Under the circumstances, “ ‘there is but a single
conspiracy.’ ” (People v. Lopez (1994) 21 Cal.App.4th 1551, 1558.)
       The People contend there is substantial evidence upon the record supporting the
conclusion that Torales and Gomez conspired to commit robbery, with the goal of
financially benefitting themselves and the Noreteño gang, and that they separately
conspired to commit assault with a deadly weapon. The People specifically direct this
court to Huerta’s testimony that by using a firearm to commit the robbery, the perpetrator
would gain notoriety within the gang, and it would bolster the gang’s reputation for
violence. In context, it appears the People suggest that Torales’s and Gomez’s
motivation for committing multiple acts of assault with a deadly weapon was ultimately



                                            38.
to gain notoriety within the gang, whereas their motivation for committing the robberies
was financial gain.
         The People’s assertion that two separate conspiracies were formed, one for
financial motive, and the second, to bolster the perpetrators’ reputation for violence, is
purely speculative. Gomez was not shown to claim membership to any specific gang. So
it is unclear why he would conspire to commit assault with a deadly weapon with the goal
of bolstering his reputation for violence. Moreover, neither Torales nor Gomez wore
obvious gang clothing, used gang slurs, or displayed gang signs during the commission of
the robberies. Under the circumstances, we are unable to conclude that the assaults were
perpetrated for any reason other than to accomplish the robberies.
         The People further contend Torales’s and Gomez’s acts of assault with a deadly
weapon upon the convenience store clerks was unnecessary to effectuate the robberies.
We find their assertion unconvincing. By utilizing a firearm during the commission of
the robberies, Torales and Gomez undoubtedly increased their chances of successfully
completing their crimes.
         We conclude Torales was erroneously convicted of two separate counts of
conspiracy as charged in the amended information. We therefore reverse his conviction
on count 20 for conspiracy to commit assault with a deadly weapon (§§ 182, subd. (a)(1),
245, subd. (b); count 20) for insufficient evidence. Based upon our conclusion, we do not
address Torales’s claim that the trial court erred by failing to instruct the jury that it must
determine whether the conspiracies charged in counts 20 and 21 constituted a single
conspiracy or multiple conspiracies.

   VI.      Senate Bill No. 136
         Torales contends the prior prison term (§ 667.5, subd. (b)) enhancement applied to
his sentence must be stricken following the enactment of Senate Bill No. 136. The




                                              39.
People concede Torales is entitled to relief. We agree as well and will therefore strike the
section 667.5, subdivision (b) enhancement applied to his sentence.
       Effective January 1, 2020, Senate Bill No. 136 amended section 667.5, subdivision
(b) to limit the application of prior prison term enhancements to only prior prison terms
that were served for sexually violent offenses as defined by Welfare and Institutions
Code section 6600, subdivision (b). (§ 667.5, subd. (b), as amended by Stats. 2019, ch.
590, § 1.) That amendment applies retroactively to all cases not yet final by Senate Bill
No. 136’s effective date. (People v. Lopez (2019) 42 Cal.App.5th 337, 341-342, citing
Estrada, supra, 63 Cal.2d at p. 746.)
       Here, the trial court imposed a one-year section 667.5, subdivision (b) prior prison
term enhancement on count 11. However, none of Torales’s prior convictions qualify as
sexually violent offenses within the meaning of Welfare and Institutions Code section
6600, subdivision (b). Torales’s prior prison term enhancement must therefore be
stricken.

   VII.     Senate Bill No. 1393
       Torales suffered a prior serious felony conviction (§ 667, subd. (a)(1)), which was
used to enhance his prison sentence on count 11 by five years. Effective January 1,
2019, Senate Bill No. 1393 amended sections 667, former subdivision (a)(1), and 1385,
former subdivision (b), and vested trial courts with the discretion to strike or dismiss the
previously mandatory five-year prior serious felony conviction enhancement
under section 667, subdivision (a)(1). (Stats. 2018, ch. 1013, §§ 1, 2.) The changes
effected by Senate Bill No. 1393 apply retroactively to all judgments not yet final on
appeal. (People v. Ellis (2019) 43 Cal.App.5th 925, 941.)
       Torales was sentenced on November 5, 2018, after Senate Bill 1393 passed but
before it took effect. His prison sentence included a five-year enhancement for a prior
serious felony conviction (§ 667, subd. (a)(1)). As Torales’s judgment of conviction had



                                             40.
not yet reached finality when Senate Bill 1393 became operative, the parties agree that he
is entitled to resentencing under the new law. (People v. Ellis, supra, 43 Cal.App.5th at
p. 941.)
       We will therefore remand this case back to the lower court with directions for the
court to determine whether to strike the five-year prior serious felony enhancement
applied to Torales’s sentence. We express no view as to how the trial court should
exercise its discretion.

   VIII. Assembly Bill No. 518 and Senate Bill No. 567
       During the pendency of this appeal, Governor Newsom signed two new laws into
effect, Assembly Bill No. 518, which changes existing law regarding the trial court’s
discretion to stay a sentence under section 654 (Stats. 2022, ch. 441, § 1), and Senate Bill
No. 567 (Stats. 2021, ch. 731), which amends section 1170. Both laws were signed into
law at a regular session of the Legislature and therefore went into effect on January 1,
2022. (Cal. Const., art. IV, § 8; Gov. Code, § 9600, subd. (a); People v. Camba,
supra, 50 Cal.App.4th 857, 865.)
       We granted requests filed by Torales to submit supplemental briefing to consider
the retroactive effect of these new laws, if any, upon his case. However, these issues are
now moot in light of our conclusion that Torales is entitled to resentencing.
       Our Supreme Court has held “that when part of a sentence is stricken on review,
on remand for resentencing ‘a full resentencing as to all counts is appropriate, so the trial
court can exercise its sentencing discretion in light of the changed circumstances.’ ”
(People v. Buycks (2018) 5 Cal.5th 857, 893.) This principle is called “the ‘full
sentencing rule.’ ” (Id. at p. 893.) In Part III, V, and VI, ante, we concluded some of the
challenged enhancements and counts must be reversed. Consequently, Torales is entitled
to a full resentencing hearing.




                                             41.
         Assembly Bill No. 518 and Senate Bill No. 567 went into effect on January 1,
2022. Thus, we need not address whether Torales is entitled to retroactive relief under
Assembly Bill No. 518 and Senate Bill No. 567, as the laws apply prospectively to his
judgment of conviction and must be considered at Torales’s resentencing hearing.

   IX.      Torales is Entitled to a Hearing on His Ability to Pay Court-Imposed
            Assessments
         Relying upon People v. Dueñas (2019) 30 Cal.App.5th 1157, Torales contends he
is constitutionally entitled to a hearing on his ability to pay the fines, fees, and
assessments imposed by the trial court at sentencing. The People respond that because
the instant case must be remanded for resentencing, Torales should be afforded the
opportunity to request an ability to pay hearing under the Eighth Amendment exclusively.
As the instant case is being remanded for resentencing, we conclude Torales may raise
his challenge to the fines, fees, and assessments under Dueñas or the Excessive Fines
Clause of the federal and state Constitutions in the first instance below.
                                       DISPOSITION
         The jury’s true finding on the gang enhancements (§ 186.22, subd. (b)) and the
firearm enhancements (§ 12022.53, subds. (b) & (e)(1)) are reversed. The matter is
remanded back to the trial court for further proceedings. The People shall have 60 days
from the date of the remittitur in which to file an election to retry Torales on these
enhancements. If the People elect not to retry him, the trial court shall modify the
judgment by striking the enhancements, and shall resentence Torales accordingly.
         Torales’s conviction for conspiracy to commit assault with a deadly weapon
(§ 182, subd. (a)(1), 245, subd. (b)) is reversed for insufficient evidence. The one-year
section 667.5 prior prison term enhancement is stricken.
         At resentencing, the trial court is ordered to determine whether to exercise its
discretion to strike the five-year prior serious felony conviction enhancement (§ 667,



                                              42.
subd. (a)(1)). Torales shall have the opportunity to request a hearing on his inability to
pay court-imposed fines and fees.
       Following the conclusion of proceedings, the court shall amend the abstract of
judgment in a manner consistent with this disposition and forward copies of the amended
abstract to the appropriate law enforcement and custodial officials. In all other respects,
the judgment is affirmed.

                                                                                  SMITH, J.
WE CONCUR:



POOCHIGIAN, Acting P. J.



DETJEN, J.




                                            43.